Citation Nr: 0400898	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-01 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for Guillain-Barre 
syndrome.

2.  Entitlement to service connection for a facial tic.

3.  Entitlement to service connection for lower extremity 
weakness.

4.  Entitlement to service connection for a speech 
impediment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The record reflects that the veteran was issued a statement 
of the case in November 2002 addressing, inter alia, the 
issue of entitlement to a compensable rating for hearing 
loss.  The veteran thereafter, in January 2003, clarified 
that he was seeking appellate review only with respect to the 
issues listed on the title page of this action.


REMAND

On November 9, 2000, during the pendency of the instant 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate his claims.  See 38 U.S.C.A. § 5103(a) (West 
2002).  In order to ensure that the veteran receives the due 
process to which he is entitled in connection with the 
instant appeal, the Board finds that remand of the case is 
appropriate.

Service medical records show that the veteran was seen in 
August 1989 and for several months thereafter for symptoms 
associated with Guillain-Barre syndrome, including 
acroparesthesia in the extremities, progressive muscular 
weakness, and slurred speech.  The records show that the 
veteran was placed on light duty for several months, and that 
he was returned to full duty by April 1990, at which time he 
exhibited mild residual paresthesias of his feet as well as 
weakness of his facial muscles.  At his retirement 
examination the veteran exhibited good strength in his lower 
extremities without any evidence of motor weakness, despite 
complaints of slight weakness in his legs.

The veteran was afforded a VA neurologic examination in 
August 2001, at which time the examiner concluded that the 
veteran had completely recovered from his episode of 
Guillain-Barre syndrome in service, and that there were no 
abnormal findings on examination.  He went on to note, 
however, that it was not unusual in Guillain-Barre syndrome 
cases to find complaints of some weakness, numbness and 
tingling, especially after a long and hard day.  The Board 
notes that there is no indication that the examiner reviewed 
the veteran's claims file, and that the examiner made no 
findings as to the presence or absence of any residual speech 
impairment or facial tics.  The Board also notes that the 
veteran was afforded a general medical examination in August 
2001, at which time the examiner diagnosed the veteran as 
status post Guillain-Barre syndrome with residual 
acroparesthesia; the examiner specifically indicated that the 
August 2001 neurologist's assessment should be reviewed.  The 
Board notes in passing that a February 2001 VA treatment note 
indicates that clinical evaluation of the veteran 
demonstrated the presence of minimal weakness in the lower 
extremities, without any muscle wasting.

After reviewing the record, the Board finds that it remains 
unclear whether the veteran has any residuals of the 
Guillain-Barre syndrome he experienced in service.  The Board 
is consequently of the opinion that further VA examination of 
the veteran is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
the duty-to-assist regulations, 
found at 66 Fed. Reg. 45,620-32 
(Aug. 27, 2001), are fully complied 
with and satisfied.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
treatment records from the VA 
Medical Center in Biloxi, 
Mississippi for the period from 
August 1989 to the present should be 
obtained.

3.  If the RO is unsuccessful in 
obtaining any medical records that 
may be identified by the veteran, it 
should inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Then, the RO should arrange for 
a VA neurologic examination of the 
veteran by a physician with 
appropriate expertise, preferably 
one who has not previously examined 
the veteran, to determine the nature 
and etiology of any Guillain-Barre 
syndrome; the nature and etiology of 
any facial tic; the nature and 
etiology of any right or left lower 
extremity weakness; and the nature 
and etiology of any speech 
impediment.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  With respect to any 
Guillain-Barre syndrome (or 
residuals thereof) found, the 
examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the Guillain-Barre syndrome (or 
residuals thereof) is etiologically 
related to military service.  With 
respect to any facial tic, right or 
left lower extremity weakness, or 
speech impediment found, the 
examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the facial tic, right or left lower 
extremity weakness, or speech 
impediment is etiologically related 
to military service, to include the 
Guillain-Barre syndrome for which 
the veteran was treated between 
August 1989 and April 1990.  The 
rationale for all opinions expressed 
should be provided.  The claims file 
must be made available to and 
reviewed by the examiner.  

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and the 
implementing regulations.  Then, the 
RO should re-adjudicate the issues 
on appeal.

If any benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative with an appropriate 
opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

